IN THE SUPREME COURT OF THE STATE OF DELAWARE

 IN THE MATTER OF THE                       §
 PETITION OF ROBERT L.                      § No. 459, 2017
 TAYLOR FOR A WRIT OF                       §
 HABEAS CORPUS                              §

                            Submitted: December 18, 2017
                            Decided: December 20, 2017

Before VAUGHN, SEITZ, and TRAYNOR, Justices.

                                     ORDER

      This 20th day of December 2017, having considered the notice to show cause

and the petitioner’s response, it appears to the Court that:

      (1)    On November 6, 2017, the petitioner, Robert L. Taylor, filed a petition

for a writ of habeas corpus in this Court. Taylor had previously filed a petition for

a writ of habeas corpus in the Superior Court that was denied on October 24, 2017.

In a November 6, 2017 letter, the Senior Court Clerk advised Taylor that if he wished

to appeal the October 24, 2017 Superior Court order, then he needed to file an

Official Form A in this Court by November 21, 2017. The Senior Court Clerk also

advised that if Taylor wished to proceed with his petition for a writ of habeas corpus

in this Court a notice to show cause would issue because this Court lacks jurisdiction

to issue a writ of habeas corpus. Taylor did not respond to the November 6, 2017

letter or file an Official Form A.
          (2)    On December 5, 2017, the Chief Deputy Clerk issued a notice directing

Taylor to show cause why his petition should not be dismissed for this Court’s lack

of jurisdiction to issue a writ of habeas corpus. In his response to the notice to show

cause, Taylor addresses the merits of his petition, but does not address this Court’s

lack of jurisdiction to issue a writ of habeas corpus. This Court has no original

jurisdiction to issue a writ of habeas corpus.1 Taylor’s petition must therefore be

dismissed.

          NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rule 29(b),

that the petition for a writ of habeas corpus is DISMISSED.

                                                BY THE COURT:

                                                /s/ Collins J. Seitz, Jr.
                                                       Justice




1
    Del. Const. art. IV, § 11(5); 10 Del. C. § 6901; In re Cantrell, 678 A.2d 525, 526 (Del. 1996).

                                                   2